DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an optical-element angle adjustment device comprising:
a mirror holding portion holding an optical mirror;
a first protruding portion and a second protruding
portion formed to protrude on the same axis with respect to
the mirror holding portion from opposite positions across
the optical mirror;
a bearing supporting the first protruding portion;
a first adjustment member having an elongated hole
formed along a direction corresponding to a first rotation
direction representing a direction in which the axis of the
first protruding portion is rotated, the second protruding
portion being inserted in the elongated hole; and
a second adjustment member fitting with the second
protruding portion protruding from the first adjustment
member, and configured to rotate the mirror holding portion
via the second protruding portion in a second rotation
direction with the axis as a rotation axis, wherein
a position of the second protruding portion in the
elongated hole is adjusted using the first adjustment
member so that an angle of rotation of the mirror holding
portion in the first rotation direction is adjusted,
an angle of rotation of the second adjustment member
in the second rotation direction is adjusted so that the
mirror holding portion is rotated via the second protruding portion, and
after rotation positions of the mirror holding portion
are adjusted, positions of the first adjustment member and
the second adjustment member are fixed using a fixing
member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner




wcd